UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A Amendment No.1 T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended: April 30, 2007 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 001-07763 MET-PRO CORPORATION (Exact name of registrant as specified in its charter) Pennsylvania 23-1683282 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 160 Cassell Road, P.O. Box 144 Harleysville, Pennsylvania 19438 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(215) 723-6751 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ] No [ ] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ X ] Non-accelerated filer [ ] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [ X ] As of April 30, 2007 the Registrant had 11,220,577 Common Shares, par value of $.10 per share, issued and outstanding. MET-PRO CORPORATION EXPLANATORY NOTE On January 22, 2008, the Audit Committee of the Board of Directors of Met-Pro Corporation (the “Company”), after discussion with management and the Company’s independent registered public accountants, Margolis & Company P.C., concluded that the Company’s previously issued audited financial statements as of and for the fiscal year ended January 31, 2007 inclusive of the fourth fiscal quarter ended January 31, 2007, and interim period unaudited financial statements as of and for the periods ended April 30, 2007, July 31, 2007 and October 31, 2007, should no longer be relied upon because of errors in such financial statements that would require restatement of the financial statements for all indicated periods.Subsequent investigation has indicated that, for similar reasons, restatement of the unaudited financial statements as of and for the fiscal quarter ended October 31, 2006 is also required. The financial statements for the affected periods prematurely recognized net sales and net income that should have been recognized in subsequent fiscal periods, or which are expected to be able to be recognized in future fiscal periods. These revenue recognition errorsresulted in or contributedto adjustments in earnings per share, accounts receivable, inventories, prepaid expenses, accounts payable, accrued expenses, customers’ advances,retained earnings and backlog. The financial statement errors were the result of unauthorized actions by one non-officer level sales employee, in violation of the Company’s policies including its revenue recognition policy. Additional information with respect to the action by the employee, who fabricated documents and involved vendors who made false statements to the Company, is disclosed in the Company's Current Report on Form 8-K filed February 12, 2008. The purpose of this Amendment No. 1 (this “Amendment”) on Form 10-Q/A to the Quarterly Report on Form 10-Q ofMet-Pro Corporation (the “Company”) for the fiscal quarter endedApril 30, 2007 is to correct the net sales, net income, earnings per share, accounts receivable, inventories, prepaid expenses, accounts payable, accrued expenses, customers’ advances,retained earnings and backlogamounts that were improperly stated as a result of these actions.The errors affect the Company’s Consolidated Balance Sheet, Consolidated Statement of Operations, Consolidated Statement of Shareholders’ Equity, Consolidated Statement of Cash Flows and the Notes to Consolidated Financial Statements. In addition to these changes to the Consolidated Financial Statements, this Amendment makes corresponding changes in the Management’s Discussion and Analysis of Financial Condition and Results of Operations. The only changes in this Amendment on Form 10-Q/A to the original Form 10-Q filed onJune 5, 2007 are those affected by the restatement.This Form 10-Q/A continues to speak as of the date of our original Form 10-Q and we have not updated the disclosures to speak as of a later date or to reflect subsequent results, events or developments. Information in the original Form 10-Q not affected by the foregoing is unchanged and reflects the disclosures made at the time of the filing of the original Form 10-Q.Accordingly, this Form 10-Q/A should be read in conjunction with our SEC filings made subsequent to the June 5, 2007 filing of the original Form 10-Q, including any amendments to those filings. The following items have been amended as a result of the restatement and are included in this Form10-Q/A: · Part I – Item 1 – Financial Statements · Part I – Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations · Part I – Item 4 – Controls and Procedures · Part II – Item 6 – Exhibits Pursuant to the applicable rules, Item 6 of Part II has been amended to contain the currently dated certifications from our principal executive officer and principal financial officer, as required by Sections 302 and 906 of the Sarbanes-Oxley Act of 2002. The certifications of our principal executive officer and principal financial officer are attached to this Form 10-Q/A as Exhibits 31.1, 31.2, 32.1 and 32.2, respectively. 1 MET-PRO CORPORATION INDEX PART I – FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheet (Restated) as of April 30, 2007 and January 31, 2007 3 Consolidated Statement of Operations (Restated) for the three-month periods ended April 30, 2007 and 2006 4 Consolidated Statement of Shareholders’ Equity (Restated) for the three-month periods ended April 30, 2007 and 2006 5 Consolidated Statement of Cash Flows (Restated) for the three-month periods ended April 30, 2007 and 2006 6 Notes to Consolidated Financial Statements 7 Report of Independent Registered Public Accounting Firm 17 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations (Restated) 18 Item 3. Qualitative and Quantitative Disclosures about Market Risk 24 Item 4. Controls and Procedures(Restated) 24 PART II – OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Submission of Matters to a Vote of Security Holders 27 Item 5. Other Information 27 Item 6. Exhibits 27 SIGNATURES 28 2 Index MET-PRO CORPORATION CONSOLIDATED BALANCE SHEET (RESTATED) (unaudited) PART I – FINANCIAL INFORMATION Item 1.Financial Statements April 30, January 31, ASSETS 2007 2007 (Restated) (Restated) Current assets Cash and cash equivalents $ 24,354,204 $ 17,322,194 Marketable securities 27,897 24,090 Accounts receivable, net of allowance for doubtful accounts of approximately $156,000 and $133,000, respectively 18,170,299 19,988,097 Inventories 21,562,232 19,720,842 Prepaid expenses, deposits and other current assets 2,058,342 1,748,130 Total current assets 66,172,974 58,803,353 Property, plant and equipment, net 16,114,947 16,832,988 Costs in excess of net assets of businesses acquired, net 20,798,913 20,798,913 Other assets 300,022 306,403 Total assets $ 103,386,856 $ 96,741,657 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Current portion of long-term debt $ 1,979,722 $ 1,955,202 Accounts payable 6,540,689 6,419,951 Accrued salaries, wages and expenses 4,700,768 4,005,300 Dividend payable 757,389 757,029 Customers' advances 2,942,885 981,680 Deferred income taxes 242,457 245,231 Total current liabilities 17,163,910 14,364,393 Long-term debt 5,034,456 5,417,990 Other non-current liabilities 3,317,132 3,276,551 Deferred income taxes 2,290,532 1,369,591 Total liabilities 27,806,030 24,428,525 Shareholders' equity Common shares, $.10 par value; 18,000,000 shares authorized, 12,846,608 shares issued, of which 1,626,031 and 1,631,364 shares were reacquired and held in treasury at the respective dates 1,284,661 1,284,661 Additional paid-in capital 8,039,875 7,910,708 Retained earnings 77,496,889 74,657,888 Accumulated other comprehensive income (loss) 228,458 (33,471 ) Treasury shares, at cost (11,469,057 ) (11,506,654 ) Total shareholders' equity 75,580,826 72,313,132 Total liabilities and shareholders' equity $ 103,386,856 $ 96,741,657 See accompanying notes to consolidated financial statements. 3 Index MET-PRO CORPORATION CONSOLIDATED STATEMENT OF OPERATIONS (RESTATED) (unaudited) Three Months Ended April 30, 2007 2006 (Restated) Net sales $ 20,816,113 $ 19,779,041 Cost of goods sold 14,131,912 13,923,682 Gross profit 6,684,201 5,855,359 Operating expenses (income) Selling 2,069,877 1,896,179 General and administrative 2,483,853 2,358,513 Gain on sale of building (3,513,940 ) - 1,039,790 4,254,692 Income from operations 5,644,411 1,600,667 Interest expense (80,152 ) (59,805 ) Other income, net 217,306 234,798 Income before taxes 5,781,565 1,775,660 Provision for taxes 2,059,814 568,212 Net income $ 3,721,751 $ 1,207,448 Earnings per share, basic (1) $ .33 $ .11 Earnings per share, diluted (2) $ .32 $ .11 Cash dividend per share – declared (3) $ .0675 $ .0625 Cash dividend per share – paid(3) $ .0675 $ .0625 (1) Basic earnings per share are based upon the weighted average number of shares outstanding of 11,220,577 and 11,199,599 for the three-month periods ended April 30, 2007 and 2006, respectively. (2) Diluted earnings per share are based upon the weighted average number of shares outstanding of 11,468,767 and 11,439,813 for the three-month periods ended April 30, 2007 and 2006, respectively. (3) The Board of Directors declared quarterly dividends of $.0675 per share payable on March 14, 2007 and June 12, 2007 to shareholders of record as of February 28, 2007 and May 29, 2007, respectively. Quarterly dividends of $.0625 per share were paid on March 9, 2006 and June 7, 2006 to shareholders of record as of February 24, 2006 and May 26, 2006, respectively. See accompanying notes to consolidated financial statements. 4 Index MET-PRO CORPORATION CONSOLIDATED STATEMENT OF SHAREHOLDERS' EQUITY(RESTATED) (unaudited) Accumulated Additional Other Common Paid-in Retained Comprehensive Treasury Shares Capital Earnings Income/(Loss) Shares Total Balances, January 31, 2007 (Restated) $ 1,284,661 $ 7,910,708 $ 74,657,888 $ (33,471 ) $ (11,506,654 ) $ 72,313,132 Comprehensive income: Net income (Restated) - - 3,721,751 - - Adoption of FIN No. 48 - - (125,000 ) - - Foreign currency translation adjustment - - - 234,333 - Interest rate swap, - net of tax of($14,799) 25,198 Securities available for sale, - net of tax of ($1,409) 2,398 Total comprehensive income 3,858,680 Dividends declared, $.0675 per share - - (757,750 ) - - (757,750 ) Stock-based compensation - 127,527 - - - 127,527 Stock option transactions - 1,640 - - 37,597 39,237 Balances, April 30, 2007 (Restated) $ 1,284,661 $ 8,039,875 $ 77,496,889 $ 228,458 $ (11,469,057 ) $ 75,580,826 Accumulated Additional Other Common Paid-in Retained Comprehensive Treasury Shares Capital Earnings Income/(Loss) Shares Total Balances, January 31, 2006 $ 1,284,661 $ 7,564,180 $ 70,645,717 $ (321,821 ) $ (11,634,499 ) $ 67,538,238 Comprehensive income: Net income - - 1,207,448 - - Foreign currency translation adjustment - - - 169,659 - Interest rate swap, - net of tax of $43,114 89,833 Total comprehensive income 1,466,940 Dividends declared, $.0625 per share - - (700,287 ) - - (700,287 ) Stock-based compensation - 81,800 - - - 81,800 Stock option transactions - 2,589 - - 52,642 55,231 Balances, April 30, 2006 $ 1,284,661 $ 7,648,569 $ 71,152,878 $ (62,329 ) $ (11,581,857 ) $ 68,441,922 See accompanying notes to consolidated financial statements. 5 Index MET-PRO CORPORATION CONSOLIDATED STATEMENT OF CASH FLOWS(RESTATED) (unaudited) Three Months Ended April 30, 2007 2006 (Restated) INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS Cash flows from operating activities Net income $ 3,721,751 $ 1,207,448 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 417,784 370,964 Deferred income taxes 904,929 (553 ) (Gain) on sale of property and equipment, net (3,513,998 ) (4,410 ) Stock-based compensation 127,527 81,800 Allowance for doubtful accounts 23,302 (79,003 ) (Increase) decrease in operating assets: Accounts receivable 1,938,770 1,740,117 Inventories (1,739,073 ) (1,147,983 ) Prepaid expenses, deposits and other current assets (296,451 ) 86,777 Other assets (1,935 ) (2,250 ) Increase (decrease) in operating liabilities: Accounts payable and accrued expenses 580,832 (1,072,742 ) Customers’ advances 1,958,922 262,518 Other non-current liabilities 40,581 549 Net cash provided by operating activities 4,162,941 1,443,232 Cash flows from investing activities Proceeds from sale of property and equipment 4,342,598 4,410 Acquisitions of property and equipment (354,559 ) (2,227,748 ) Net cash provided by (used in) investing activities 3,988,039 (2,223,338 ) Cash flows from financing activities Proceeds from new borrowings - 3,602,921 Reduction of debt (367,235 ) (330,508 ) Exercise of stock options 39,238 55,232 Payment of dividends (757,390 ) (699,820 ) Net cash provided by (used in) financing activities (1,085,387 ) 2,627,825 Effect of exchange rate changes on cash (33,583 ) 29,778 Net increase in cash and cash equivalents 7,032,010 1,877,497 Cash and cash equivalents at February 1 17,322,194 17,683,305 Cash and cash equivalents at April 30 $ 24,354,204 $ 19,560,802 See accompanying notes to consolidated financial statements. 6 Index MET-PRO CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (RESTATED) Restatement: As noted in the Explanatory Note at the outset of this Amendment, the filing of this amended Form 10-Q/A arises out of unauthorized actions by one non-officerlevel salesemployee, in violation of the Company’s policies including its revenue recognition policy.The financial statements for the affected periods prematurely recognized net sales and net income that should have been recognized in subsequent fiscal periods, or which are expected to be able to be recognized in future fiscal periods. These revenue recognition errorsresulted in or contributedto adjustments in earnings per share, accounts receivable, inventories, prepaid expenses, accounts payable, accrued expenses, customers’ advances,retained earnings and backlog.The financial statement errors were the result of unauthorized actions by one non-officer level salesemployee, in violation of the Company’s policies including its revenue recognition policy.
